WALKEB, P. J.
Following the ruling of the Supreme Court on the question submitted to it by this court as to the constitutional validity of the provision of section 2 of the act to regulate the right to carry a pistol in this state, approved August 26, 1909 (General and Local Acts Special Session 1909, p. 258), it must be held that the action of the trial court in overruling the demurrer to the indictment was correct.
The court, should have sentenced for the costs at the rate of 75 cents a day, as provided by section 7635 of the Code, and not at the rate of 40 cents a day.—Dowling v. City of Troy, 1 Ala. App. 508, 56 South. 118. In this respect the judgment will be here corrected, without costs.
Corrected and affirmed.